E      GENER
                           EXYAS




                  September 13, 1963


Honorable Coke R. Stevenson, Jr.    Opinion No. C- 140
Administrator, Texas Liquor
  Control Board                     Re:    Interpretation of H.B.
State Office Building                      86 as regards longevity
Austin, Texas                              pay to commissioned law
                                           enforcement personnel
                                           of the Texas Liquor Con-
Dear Mr. Stevenson:                        trol Board.
          You have requested our opinion concerning H.B. 86,
the Appropriation Bill of the 58th Legislature, with regard
to a specific appropriation for the payment of longevity to
commissioned law enforcement personnel of the Texas Liquor
Control Board for the years ending August 31, 1964 and 1965.
          You specifically ask If such longevity may be paid
to those of the following employees who are commissioned law
enforcement personnel:
               Auditing Division employees;
          ~:   Division Heads and their assistants;
           3
          Ii   Aocountlng Division employees
          Ii.B. 86 provides at page 111-121:
          “It is expressly provided that the Liquor
     Control Board pay longevity to commissioned
     law enforcement personnel of the Board, Including
     the Chief and Assistant Chief of the Enforcement
     Division, and including Tax Collectors I and II
     and the Supervisor Tax Collectors. The amounts
     to be paid to each individual position shall be
     based on the length of service in the law en-
     forcement functions Indicated herein and within
     the Board, according to the following schedule:
Hon. Coke R. Stevenson, Jr., page 2 (C-140   )


          5 years           $10 per month
         10 years            20 per month
         15 years            30 per month
         20 years            40 per month
         25 years            50 per month"

          The answer to the +ove Inquiries resolves to
the simple question: havessuch employees been commissioned
as peace officers consistent with the provisions of Article
666-7 (b) of the Penal Code? This Article provides that "the
Board or adminls.$catoris,empowered to commission such number
of Its Inspectors and representatives which It deems necessary
to enforce the provisions of thls,Act;" Therefore, If the
abdve enumerated representatives of the Texas Liquor Control
Board have been commissioned by either the ward or,the admlnls-
trator for the bona fide purpose of law enforcemerit;they are
within the provisions of H.B. 86 providing for longevity pay.
          In your letter you set forth'that members of,'the
Auditing ,Dlvlslongather evidence of violations of the Texas
Liquor Control Act and,make ~%nlnlstratlve cases. You state
that division heads and their assistants are.reiponslble for
submitting of evidence of vlolatibns of the Texas Liquor Con-
trol Act and to make adminlstratlve,cases. You,further state
that employees .of the Accduhting ~Division,areresponsible not
only for issulng~permits and llcenees, etc., but for making
administrative cases. Therefore,,,onthe facts submltt~ed,all
,employeesinquired abdut appear to be bona fide commissioned
peace officers and, as such, are entitled 'tb l'on'g&vlty
                                                        pay,
provided that they have been ,so commissioned for a sufficient
period of time ,to'fallwithin the required length of service
in the law enforcement,functions acdordlng toisaid schedule.


                     S'U M M ,A,R Y'
          Auditing Mvlsioti~employ&es, M~vlsion heads
     and their assistants, and Accountlng,DivlSlon
     employees &ho are bona fidi commitisicined
                                              :law
     enforcement personnel are entitled to longevfty
     pay as set'forth In the Schedule con?alliedin
     H.B. 86.                          i         _'




PP:mkh
Hon. Coke R. Stevenson, Jr., Page 3 (C- 140 )


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Joseph Trlmble
Jack Goodman
Jim Broadhurst
J. Arthur Sandlln
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone




                          -69Oc